Citation Nr: 1228262	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  10-03 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO.


REMAND

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  He attributes these conditions to his inservice exposure to engine noise from PT boats.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In October 2010, the Veteran submitted additional medical treatment records which are pertinent to his claims.  This evidence was received after the RO had issued its December 2009 statement of the case (SOC).  As a waiver of RO consideration of this new evidence was not received, the RO must be given an opportunity to review these additional records and issue a supplemental SOC.  See 38 C.F.R. §§ 19.31, 20.1304 (2011).

In support of his claim, the Veteran submitted multiple opinion letters suggesting a link between his current hearing loss and tinnitus and his inservice noise exposure, including a March 2009 letter from T.B., H.I.S.; a March 2009 letter from D.F., M.D.; and an October 2010 letter from S. H., M.D., F.A.C.S.  All three of these opinions were proffered by examiners who had not reviewed the Veteran's service treatment records, including audiological evaluations performed upon the Veteran's entrance and separation from military service.

In June 2009, the Veteran underwent a VA audiological evaluation.  The examination report noted that puretone thresholds and speech recognition scores were not reported as the testing results revealed bilateral nonorganic hearing loss.  While noting that the test results were not adequate for rating purposes, the VA examiner opined that the Veteran's current bilateral nonorganic hearing loss and tinnitus were not caused by or a result of inservice acoustic trauma.  

In August 2009, the Veteran submitted a statement alleging that the testing equipment used to conduct the VA audiological evaluation was old and not working properly.  He also reported that the VA examiner kept apologizing throughout the examination for equipment problems.  

Under these circumstances, the RO must schedule the Veteran for a new examination to provide an opinion as to whether any current bilateral hearing loss and/or tinnitus was proximately caused or aggravated by his military service.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the appropriate examination to consider whether the Veteran's current hearing loss and tinnitus are related to his military service.  All indicated tests and studies should be performed.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.

Following a review of the Veteran's claims file, and with consideration of the Veteran's statements as to observable symptoms, other lay statements of record, and a review of the Veteran's history of inservice and post service noise exposure, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss and/or tinnitus was incurred or aggravated during his military service (June 1963 to October 1966).

The examiner's opinion must include consideration of the March 2009 opinion letter from T. B., H.I.S.; the March 2009 opinion letter from D.F., M.D.; and an October 2010 opinion letter from S. H., M.D., F.A.C.S.  

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of his claims.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and placed in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

3.  After completing the above, and any other development as may be indicated, re-adjudicate the issues on appeal, including consideration of all evidence received since the December 2009 SOC.  If any claim remains denied, provide the Veteran and his representative with a supplemental SOC.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


